Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Remarks
	This communication was issued in response to Applicant’s submitted claim language and arguments filed 23 May 2022.  Claims 1-21 remain pending in this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-7, 9, 10, 13-15 & 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bestgen et al (USPG Pub No. 20070143246A1; Bestgen hereinafter) in view of Chau et al (USPG Pub No. 20150347263A1; Chau hereinafter).  

As for Claim 1, Bestgen teaches, A non-transitory computer readable medium comprising instructions which, when executed by one or more hardware processors, causes performance of operations comprising: 
identifying a plurality of executions of a same particular query during a first period of time (see pp. [0013-0014]; e.g., the reference of Bestgen provides a method for analyzing the effects of different execution parameters on the performance of database queries, where an analytical tool compares multiple different strategies for the same logical query to identify imported variables and/or environmental variables and corresponding results, including the comparison of execution times or other measure of cost.  Paragraph [0014] teaches of the plan cache further recording variables based on “slowest” executions of the strategy, and the corresponding execution times, for example, in order to provide for the comparison of changes in imported variables which impact performances.  According to paragraph [0039], “query historical performance statistics” include historical performance data concerning previous executions of the query which further includes at least the number of times the query has been executed and a measure of the cumulative “cost” of execution.  Cost is a measure of resources used and/or time consumed {i.e. execution times of a persistent query object of a plan cache}); and
computing a cumulative execution time for the plurality of executions of the particular query during the first period of time by aggregating execution times of each execution of the plurality of executions (see pp. [0056]; e.g., the reference of Bestgen teaches of a database management system updating historical data in a query object to reflect the results of the query just executed, specifically, the database management system “...updates the counts of number of executions 318 and cumulative cost 319...”, thus, aggregating at least two or more execution times/cumulative cost for further comparison, and “...further compares the cost of the just completed query execution instance with the previously saved worst case cost instances...”, for example, reading on Applicant’s claimed limitation, as cumulative execution time/cost of at least two execution/cost instances are compared.  Subsequent paragraph [0057] discusses a flow processing historical data aggregated in time intervals, which correspond to the effect of imported variable for query performance over time, as described within the previously cited paragraph [0069]).
The reference of Bestgen does not recite the amended limitations of, “determining that the cumulative execution time for the plurality of executions of the particular query during the first period of time exceeds a first threshold value” and “responsive to the determining operation: caching a data set, specified by the particular query and used for each of the plurality of executions of the particular query, for a second period of time”.
The Chau reference recites the limitations of, “determining that the cumulative execution time for the plurality of executions of the particular query during the first period of time exceeds a first threshold value” (see pp. [0027-0028], [0042]; e.g., the reference of Chai serves as an enhancement to the teachings of Bestgen by providing the dynamic instrumenting of a program while the program is executing.  Paragraphs [0027-0028] teach of the utilization of “profiling hooks”, considered equivalent to Applicant’s one or more queries being run, as the profiling hooks are selectively inserted into a program, and gather profiling information for a set of functions associated with the program. A first set of profiling information being utilized/gathered may include the cumulative time duration for each of the first set of functions in a first period of time {i.e. Applicant’s “first period of time”}.  Through the use of at least a “profiler”, hooks corresponding to a first set of functions having a cumulative time duration below a threshold time duration may be removed.  Additionally, if a particular function {i.e. Applicant’s “particular query”} was called during the first period of time  {i.e. Applicant’s “first period of time”} and ran for a time duration that was greater than the baseline time duration for the particular function {i.e. Applicant’s “exceeds a first threshold value”}, then the function entrance and exit hooks may preserved and not be removed subsequent to the first period of time, reading on Applicant’s claimed limitation, as a “cumulative time duration” of a called function is determined to be above at least a specified threshold.  Paragraphs [0046-0047] teach of this determination of function calls in regards to each corresponding cumulative execution time, and whether a called function has a cumulative execution time exceeding a “threshold cumulative execution time” during a survey period); and
“responsive to the determining operation: caching a data set, specified by the particular query and used for each of the plurality of executions of the particular query, for a second period of time” (see pp. [0028]; e.g., as stated within rationale provided above, if a particular function {i.e. Applicant’s “particular query”} was called during the first period of time  {i.e. Applicant’s “first period of time”} and ran for a time duration that was greater than the baseline time duration for the particular function {i.e. Applicant’s “exceeds a first threshold value”}, then the function entrance and exit hooks may preserved and not be removed subsequent to the first period of time, thus,   Entrance/Exit hooks are preserved and not removed for a time subsequent to the first period of time {i.e. “a second period of time”}.  Paragraph [0052] provides teachings into the storage of at least “first function data” having machine instructions within at least a “second memory different from or outside the system memory” which can be directed for execution from one or more instrumentation hooks having one or more called functions where profiling information can be generated). 

The combined references of Bestgen and Chau are considered analogous art for being within the same field of endeavor, which is query optimizations involving query execution for data items during runtime. Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the determination of cumulative execution times for queries being run against one or more received data sets, as taught by Chau, with the method of Besten, because in addition to requiring a special build for use, instrumented profilers may distort a running program and change runtime performance. (Chau; [0002])

As for Claim 2, Bestgen teaches, “wherein the resource is a table” (see pp. [0013], [0029]; e.g., the reference of Bestgen teaches of utilizing one or more databases containing one or more tables, each having a plurality of entries or records, and being associated with one or more auxiliary structures, such as a “plan cache”, characterizing the structure of the database and data therein, and is useful in executing queries against the database.  As stated, “...Examples of auxiliary data structures include database indexes 205-206, materialized query table 207, histogram 208, and saved query objects 209-210, it being understood that other types of metadata may exist”, reading on Applicant’s claimed limitation of a resource being a table). 
As for Claim 5, Bestgen teaches “responsive to the determining operation, retaining the cached resource” (see pp. [0014], [0033], [0067]; e.g., the reference of Bestgen teaches of utilizing at least a “plan cache”, which records, with respect to each query execution strategy, the imported and environmental variables corresponding to the N worst {i.e. slowest} executions of the strategy, and the corresponding execution times.  According to paragraph [0033], the “plan cache” is a collection of saved queries, query execution strategies and associated data, that changes over time.  A snapshot of a plan cache can be generated, which is a plan cache state at a particular time which is frozen and preserved as a separate entity from the plan cache itself, with the plan cache being continually updated, according to at least paragraph [0067].  As stated within paragraph [0067], a comparison step, equivalent to Applicant’s determining operation, is performed as the comparison of different snapshots through the identification of a strategy plan from a 1st and 2nd snapshot.  As stated within earlier text of paragraphs [0012-0013], the reference of Bestgen utilizes a database application that supports database query saves and re-uses of one or more query execution strategies for a given logical query.  This can be implemented by using an auxiliary data structure in the form of a plan cache, as historical data concerning query execution performance under differing execution parameters is saved in the same fashion as a resource is cached pertaining to the execution of a query, as taught by Applicant) 
As for Claim 6, Bestgen teaches, “wherein determining the execution time for a first execution of the particular query comprises: determining a time period between transmitting a request to execute the particular query and receiving results from execution of the particular query” (see pp. [0039]; e.g., Bestgen, at least within the cited paragraph [0039], teaches of utilizing query historical performance statistics, including the number of times a query has been executed and a measure of the cumulative “cost” of execution, which may be any appropriate measure of the resources used and/or time consumed {i.e. interactive response times, number of CPU cycles}, reading on Applicant’s determining of a time period associated with the execution time of a particular query). 
As for Claim 7, Bestgen teaches, “wherein the same particular query is identified via a stored table of query data fields” (see pp. [0013], [0029]; e.g., the reference of Bestgen teaches of utilizing one or more databases containing one or more tables, each having a plurality of entries or records, and being associated with one or more auxiliary structures, such as a “plan cache”, characterizing the structure of the database and data therein, and is useful in executing queries against the database.  As stated within the cited paragraph [0029], “...Examples of auxiliary data structures include database indexes 205-206, materialized query table 207, histogram 208, and saved query objects 209-210, it being understood that other types of metadata may exist”, reading on Applicant’s claimed limitation of a resource being a table.  Additionally, paragraph [0039] teaches of a typical query object of a plan cache, where the one or more query objects has a header portion containing a query identifier field and query historical statistics amongst a plurality of other components). 

As for Claim 9, Bestgen teaches, A non-transitory computer readable medium comprising instructions which, when executed by one or more hardware processors, causes performance of operations comprising: 
identifying a plurality of executions of a same particular query during a first period of time (see pp. [0013-0014]; e.g., the reference of Bestgen provides a method for analyzing the effects of different execution parameters on the performance of database queries, where an analytical tool compares multiple different strategies for the same logical query to identify imported variables and/or environmental variables and corresponding results, including the comparison of execution times or other measure of cost.  Paragraph [0014] teaches of the plan cache further recording variables based on “slowest” executions of the strategy, and the corresponding execution times, for example, in order to provide for the comparison of changes in imported variables which impact performances.  According to paragraph [0039], “query historical performance statistics” include historical performance data concerning previous executions of the query which further includes at least the number of times the query has been executed and a measure of the cumulative “cost” of execution.  Cost is a measure of resources used and/or time consumed {i.e. execution times of a persistent query object of a plan cache}); and
computing a cumulative execution time for the plurality of executions of the particular query during the first period of time by aggregating execution times of the one or more executions of the plurality of executions of the plurality of queries (see pp. [0056]; e.g., the reference of Bestgen teaches of a database management system updating historical data in a query object to reflect the results of the query just executed, specifically, the database management system “...updates the counts of number of executions 318 and cumulative cost 319...”, thus, aggregating at least two or more execution times/cumulative cost for further comparison, and “...further compares the cost of the just completed query execution instance with the previously saved worst case cost instances...”, for example, reading on Applicant’s claimed limitation, as cumulative execution time/cost of at least two execution/cost instances are compared.  Subsequent paragraph [0057] discusses a flow processing historical data aggregated in time intervals, which correspond to the effect of imported variable for query performance over time, as described within the previously cited paragraph [0069]).
The reference of Bestgen does not appear to recite the limitations of, “determining that the cumulative execution time for the particular query during the first period of time exceeds a first threshold value” and “responsive to the determining operation: caching a resource, used for execution of the particular query, for a second period of time”.
The reference of Chau recites the limitations of, “determining that the cumulative execution time for the particular query during the first period of time exceeds a first threshold value” (see pp. [0027-0028], [0042]; e.g., the reference of Chai serves as an enhancement to the teachings of Bestgen by providing the dynamic instrumenting of a program while the program is executing.  Paragraphs [0027-0028] teach of the utilization of “profiling hooks”, considered equivalent to Applicant’s one or more queries being run, as the profiling hooks are selectively inserted into a program, and gather profiling information for a set of functions associated with the program. A first set of profiling information being utilized/gathered may include the cumulative time duration for each of the first set of functions in a first period of time {i.e. Applicant’s “first period of time”}.  Through the use of at least a “profiler”, hooks corresponding to a first set of functions having a cumulative time duration below a threshold time duration may be removed.  Additionally, if a particular function {i.e. Applicant’s “particular query”} was called during the first period of time  {i.e. Applicant’s “first period of time”} and ran for a time duration that was greater than the baseline time duration for the particular function {i.e. Applicant’s “exceeds a first threshold value”}, then the function entrance and exit hooks may preserved and not be removed subsequent to the first period of time, reading on Applicant’s claimed limitation, as a “cumulative time duration” of a called function is determined to be above at least a specified threshold.  Paragraphs [0046-0047] teach of this determination of function calls in regards to each corresponding cumulative execution time, and whether a called function has a cumulative execution time exceeding a “threshold cumulative execution time” during a survey period); and 
 “responsive to the determining operation: caching a resource, used for execution of the particular query, for a second period of time” (see pp. [0028]; e.g., as stated within rationale provided above, if a particular function {i.e. Applicant’s “particular query”} was called during the first period of time  {i.e. Applicant’s “first period of time”} and ran for a time duration that was greater than the baseline time duration for the particular function {i.e. Applicant’s “exceeds a first threshold value”}, then the function entrance and exit hooks may preserved and not be removed subsequent to the first period of time, thus,   Entrance/Exit hooks are preserved and not removed for a time subsequent to the first period of time {i.e. “a second period of time”}.  Paragraph [0052] provides teachings into the storage of at least “first function data” having machine instructions within at least a “second memory different from or outside the system memory” which can be directed for execution from one or more instrumentation hooks having one or more called functions where profiling information can be generated). 
The combined references of Bestgen and Chau are considered analogous art for being within the same field of endeavor, which is query optimizations involving query execution for data items during runtime. Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the determination of cumulative execution times for queries being run against one or more received data sets, as taught by Chau, with the method of Besten, because in addition to requiring a special build for use, instrumented profilers may distort a running program and change runtime performance (Chau; [0002])

As for Claim 10, Bestgen teaches, “wherein the resource is a table” (see pp. [0013], [0029]; e.g., the reference of Bestgen teaches of utilizing one or more databases containing one or more tables, each having a plurality of entries or records, and being associated with one or more auxiliary structures, such as a “plan cache”, characterizing the structure of the database and data therein, and is useful in executing queries against the database.  As stated, “...Examples of auxiliary data structures include database indexes 205-206, materialized query table 207, histogram 208, and saved query objects 209-210, it being understood that other types of metadata may exist”, reading on Applicant’s claimed limitation of a resource being a table).


Claims 13-15 amount to non-transitory computer readable medium functions comprising instructions that, when executed by one or more processors, performs similar functions of the non-transitory computer readable medium of Claims 5 & 6, respectively.  Accordingly, Claims 13-15 are rejected for substantially the same reasons as presented above for Claims 5 & 6 and based on the references’ disclosure of the necessary supporting hardware and software (Bestgen; Figures 1 & 2; pp. [0022-0026]).

As for Claim 21, Bestgen teaches, wherein the operations further comprise determining that two or more queries correspond to the same particular query in response to determining that each of the two or more queries specify respective query constraints for a same set of fields (see pp. [0013]; e.g., according to paragraph [0013], strategies are compared for which the logical query contains no imported or “host” variables, or where all such variables are the same or compatible, in order to identify differences from environmental variables, for example, reading on Applicant’s claimed invention as the same variables can be utilized for compared strategies associated with a logical query).


Claims 3, 4, 8, 11, 12 & 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bestgen et al (USPG Pub No. 20070143246A1; Bestgen hereinafter) in view of Chau et al (USPG Pub No. 20150347263A1; Chau hereinafter) further in view of Allen et al (USPG Pub No. 20040122802A1; Allen hereinafter). 

As for Claim 16, Bestgen teaches, A non-transitory computer readable medium comprising instructions which, when executed by one or more hardware processors, causes performance of operations comprising: 
computing a cumulative execution time for the one or more queries during the first period of time by aggregating execution times of each execution of the one or more queries (see pp. [0056]; e.g., the reference of Bestgen teaches of a database management system updating historical data in a query object to reflect the results of the query just executed, specifically, the database management system “...updates the counts of number of executions 318 and cumulative cost 319...”, thus, aggregating at least two or more execution times/cumulative cost for further comparison, and “...further compares the cost of the just completed query execution instance with the previously saved worst case cost instances...”, for example, reading on Applicant’s claimed limitation, as cumulative execution time/cost of at least two execution/cost instances are compared.  Subsequent paragraph [0057] discusses a flow processing historical data aggregated in time intervals, which correspond to the effect of imported variable for query performance over time, as described within the previously cited paragraph [0069]); and
“responsive to the determining operation: caching (a) a result of the JOIN operation or (b) each of the at least two tables” (see Fig. 2; see pp. [0056]; e.g., the reference of Bestgen teaches of approximately concurrently updating historical data by the database management system, along with the returning of results to the requester, as a cost is further compared and inserted at an appropriate location in an array and environmental variables and imported variables of the just completed query is also saved in the one or more arrays.  As stated within this communication above, the reference of Bestgen, at least within paragraphs [0013] and [0029], teach of utilizing one or more databases containing one or more tables, each having a plurality of entries or records, and being associated with one or more auxiliary structures, such as a “plan cache”, characterizing the structure of the database and data therein, and is useful in executing queries against the database.  As stated within the cited paragraph [0029], “...Examples of auxiliary data structures include database indexes 205-206, materialized query table 207, histogram 208, and saved query objects 209-210, it being understood that other types of metadata may exist”.  Fig 2 illustrates at least two tables being utilized within the system).
The Bestgen reference does not recite the limitation of, “identifying one or more executions of one or more queries that comprise a JOIN operation associated with at least two tables during a first period of time”, “determining that the cumulative execution time for the one or more queries during the first period of time exceeds a first threshold value”, 
The reference of Chau recites the limitation of, “determining that the cumulative execution time for the one or more queries during the first period of time exceeds a first threshold value” (see pp. [0027-0028], [0042]; e.g., the reference of Chai serves as an enhancement to the teachings of Bestgen by providing the dynamic instrumenting of a program while the program is executing.  Paragraphs [0027-0028] teach of the utilization of “profiling hooks”, considered equivalent to Applicant’s one or more queries being run, as the profiling hooks are selectively inserted into a program, and gather profiling information for a set of functions associated with the program. A first set of profiling information being utilized/gathered may include the cumulative time duration for each of the first set of functions in a first period of time {i.e. Applicant’s “first period of time”}.  Through the use of at least a “profiler”, hooks corresponding to a first set of functions having a cumulative time duration below a threshold time duration may be removed.  Additionally, if a particular function {i.e. Applicant’s “particular query”} was called during the first period of time  {i.e. Applicant’s “first period of time”} and ran for a time duration that was greater than the baseline time duration for the particular function {i.e. Applicant’s “exceeds a first threshold value”}, then the function entrance and exit hooks may preserved and not be removed subsequent to the first period of time, reading on Applicant’s claimed limitation, as a “cumulative time duration” of a called function is determined to be above at least a specified threshold.  Paragraphs [0046-0047] teach of this determination of function calls in regards to each corresponding cumulative execution time, and whether a called function has a cumulative execution time exceeding a “threshold cumulative execution time” during a survey period). 
The combined references of Bestgen and Chau are considered analogous art for being within the same field of endeavor, which is query optimizations involving query execution for data items during runtime. Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the determination of cumulative execution times for queries being run against one or more received data sets, as taught by Chau, with the method of Besten, because in addition to requiring a special build for use, instrumented profilers may distort a running program and change runtime performance (Chau; [0002])
The references of Bestgen and Chau do not appear to explicitly recite the limitation of, “identifying one or more executions of one or more queries that comprise a JOIN operation associated with at least two tables during a first period of time”.
The reference of Allen recites the limitation of, “identifying one or more executions of one or more queries that comprise a JOIN operation associated with at least two tables during a first period of time” (see pp. [0015-0020]; e.g., the reference of Allen serves as an enhancement to the teachings of Bestgen and Chau by utilizing sort cost estimation to improve response time during query execution, which determines execution times for one or more of a plurality of child task or parallel subtasks to be compared against a second established threshold to enable/disable an operation such as a “parallel sort” from being performed.  An example provided within paragraph [0020] teaches of objects being joined through a “sort merge join (SMJ)” operation).
The combined references of Bestgen, Chau, and Allen are considered analogous art for being within the same field of endeavor, which is the generation and execution of database queries and improving response time for database query execution.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the incorporation of JOIN operations when optimizing database query executions, as taught by Allen, with the methods of Chau and Bestgen because a need exists for a manner of balancing response time against resource utilization to improve database query execution.  (Allen; [0006])

As for Claim 3, the reference of Bestgen provides for the generation and execution of database queries, and Chau teaches dynamic instrumentation of programs during runtime.
Bestgen and Chau do not appear to explicitly recite the limitation of, “wherein the operations further comprise: determining that the execution time for at least a subset of the plurality of executions of the particular query exceeds a second threshold value, and wherein the computing operation is performed in response to determining that the execution time for at least a subset of the plurality of executions of the particular query exceeds the second threshold value”.
Allen teaches, “wherein the operations further comprise: determining that the execution time for at least a subset of the plurality of executions of the particular query exceeds a second threshold value” (see pp. [0015]; e.g., the reference of Allen serves as an enhancement to the teachings of Bestgen and Chau by utilizing sort cost estimation to improve response time during query execution, which determines execution times for one or more of a plurality of child task or parallel subtasks to be compared against a second established threshold to enable/disable an operation such as a “parallel sort” from being performed); and
wherein the computing operation is performed in response to determining that the execution time for at least a subset of the plurality of executions of the particular query exceeds the second threshold value (see pp. [0015]; e.g., the reference of Allen serves as an enhancement to the teachings of Bestgen and Chau by utilizing sort cost estimation to improve response time during query execution, which determines execution times for one or more of a plurality of child task or parallel subtasks to be compared against a second established threshold to enable/disable an operation such as a “parallel sort” from being performed). 
The combined references of Bestgen, Chau, and Allen are considered analogous art for being within the same field of endeavor, which is the generation and execution of database queries and improving response time for database query execution.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the incorporation of JOIN operations when optimizing database query executions, as taught by Allen, with the methods of Chau and Bestgen because a need exists for a manner of balancing response time against resource utilization to improve database query execution.  (Allen; [0006])
As for Claim 4, the reference of Bestgen provides for the generation and execution of database queries, and Chau teaches dynamic instrumentation of programs during runtime.
Bestgen and Chau do not appear to explicitly recite the limitation of, “determining a number of a subset of the executions of the particular query that exceed a second threshold value”.
Allen teaches, “determining a number of a subset of the plurality of executions of the particular query that exceed a second threshold value” (see pp. [0015]; e.g., According to the cited paragraph of Allen, “...the internal estimate for number of sort pages is compared against a second threshold for the sort data size per parallel degree, i.e., per child task or parallel subtask, (step 36), e.g., 100 kB (kilobytes) per child task”, meaning that each child task or parallel subtask is taken into account and compared against a second established threshold to enable/disable an operation such as a “parallel sort” from being performed); 
wherein the computing operation is performed based on the number of the subset of the plurality of executions of the particular query that exceed the second threshold value (see pp. [0015]; e.g., According to the cited paragraph of Allen, “...the internal estimate for number of sort pages is compared against a second threshold for the sort data size per parallel degree, i.e., per child task or parallel subtask, (step 36), e.g., 100 kB (kilobytes) per child task”, meaning that each child task or parallel subtask is taken into account and compared against a second established threshold to enable/disable an operation such as a “parallel sort” from being performed). 
The combined references of Bestgen, Chau, and Allen are considered analogous art for being within the same field of endeavor, which is the generation and execution of database queries and improving response time for database query execution.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the incorporation of JOIN operations when optimizing database query executions, as taught by Allen, with the methods of Chau and Bestgen because a need exists for a manner of balancing response time against resource utilization to improve database query execution.  (Allen; [0006])

As for Claim 8, the reference of Bestgen provides for the generation and execution of database queries, and Chau teaches dynamic instrumentation of programs during runtime.
Bestgen and Chau do not appear to explicitly recite the limitations of, “determining that the execution time for at least a subset of the plurality of executions of the particular query exceeds a second threshold value”, “responsive to determining that the execution time for at least a subset of the executions of the particular query exceeds the second threshold value, storing, to a data table, a log for each execution, of the subset of the plurality of executions of the particular query exceeding the second threshold value” and “performing the computing operation using executions of the same particular query from the data table”.
Allen teaches, wherein the operations further comprise: 
determining that the execution time for at least a subset of the plurality of executions of the particular query exceeds a second threshold value (see pp. [0015]; e.g., According to the cited paragraph of Allen, “...the internal estimate for number of sort pages is compared against a second threshold for the sort data size per parallel degree, i.e., per child task or parallel subtask, (step 36), e.g., 100 kB (kilobytes) per child task”, meaning that each child task or parallel subtask is taken into account and compared against a second established threshold to enable/disable an operation such as a “parallel sort” from being performed);
 responsive to determining that the execution time for at least a subset of the executions of the particular query exceeds the second threshold value, storing, to a data table, a log for each execution, of the subset of the plurality of executions of the particular query exceeding the second threshold value (see pp. [0015-0024]; e.g., the cited portions of the Allen reference teaches of performing sort merge join operations according to a selected sequential access plan and generating a composite table resulting from the join); and 
performing the computing operation using executions of the same particular query from the data table (see pp. [0015]; e.g., enabling the performance of either a single-table or multi-table parallel sort). 
 The combined references of Bestgen, Chau, and Allen are considered analogous art for being within the same field of endeavor, which is the generation and execution of database queries and improving response time for database query execution.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the incorporation of JOIN operations when optimizing database query executions, as taught by Allen, with the methods of Chau and Bestgen because a need exists for a manner of balancing response time against resource utilization to improve database query execution.  (Allen; [0006])

As for Claim 11, the reference of Bestgen provides for the generation and execution of database queries, and Chau teaches dynamic instrumentation of programs during runtime.
Bestgen and Chau do not appear to explicitly recite the limitations of, “wherein the operations further comprise: determining that the execution time for at least a subset of the executions of the plurality of queries on the particular resource exceeds a second threshold value” and “wherein the computing operation is performed in response to determining that the execution time for at least a subset of the executions of the plurality of queries on the particular resource exceeds the second threshold value”.
Allen teaches, wherein the operations further comprise: 
determining that the execution time for at least a subset of the executions of the plurality of queries on the particular resource exceeds a second threshold value (see pp. [0015]; e.g., the reference of Allen serves as an enhancement to the teachings of Bestgen and Chau by utilizing sort cost estimation to improve response time during query execution, which determines execution times for one or more of a plurality of child task or parallel subtasks to be compared against a second established threshold to enable/disable an operation such as a “parallel sort” from being performed); and 
wherein the computing operation is performed in response to determining that the execution time for at least a subset of the executions of the plurality of queries on the particular resource exceeds the second threshold value (see pp. [0015]; e.g., the reference of Allen serves as an enhancement to the teachings of Bestgen and Chau by utilizing sort cost estimation to improve response time during query execution, which determines execution times for one or more of a plurality of child task or parallel subtasks to be compared against a second established threshold to enable/disable an operation such as a “parallel sort” from being performed). 
The combined references of Bestgen, Chau, and Allen are considered analogous art for being within the same field of endeavor, which is the generation and execution of database queries and improving response time for database query execution.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the incorporation of JOIN operations when optimizing database query executions, as taught by Allen, with the methods of Chau and Bestgen because a need exists for a manner of balancing response time against resource utilization to improve database query execution.  (Allen; [0006])

As for Claim 12, the reference of Bestgen provides for the generation and execution of database queries, and Chau teaches dynamic instrumentation of programs during runtime.
Bestgen and Chau do not appear to explicitly recite the limitations of, “wherein the operations further comprise: determining a number of a subset of the executions of the plurality of queries on the particular resource that exceed a second threshold value”; and “wherein the computing operation is performed based on the number of the subset of the executions of the plurality of queries on the particular resource that exceed the second threshold value”. 
 Allen teaches, wherein the operations further comprise: 
determining a number of a subset of the executions of the plurality of queries on the particular resource that exceed a second threshold value (see pp. [0015]; e.g., According to the cited paragraph of Allen, “...the internal estimate for number of sort pages is compared against a second threshold for the sort data size per parallel degree, i.e., per child task or parallel subtask, (step 36), e.g., 100 kB (kilobytes) per child task”, meaning that each child task or parallel subtask is taken into account and compared against a second established threshold to enable/disable an operation such as a “parallel sort” from being performed); and 
wherein the computing operation is performed based on the number of the subset of the executions of the plurality of queries on the particular resource that exceed the second threshold value (see pp. [0015]; e.g., According to the cited paragraph of Allen, “...the internal estimate for number of sort pages is compared against a second threshold for the sort data size per parallel degree, i.e., per child task or parallel subtask, (step 36), e.g., 100 kB (kilobytes) per child task”, meaning that each child task or parallel subtask is taken into account and compared against a second established threshold to enable/disable an operation such as a “parallel sort” from being performed). 
The combined references of Bestgen, Chau, and Allen are considered analogous art for being within the same field of endeavor, which is the generation and execution of database queries and improving response time for database query execution.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the incorporation of JOIN operations when optimizing database query executions, as taught by Allen, with the methods of Chau and Bestgen because a need exists for a manner of balancing response time against resource utilization to improve database query execution.  (Allen; [0006])

As for Claim 17, the reference of Bestgen provides for the generation and execution of database queries, and Chau teaches dynamic instrumentation of programs during runtime.
Bestgen and Chau do not appear to explicitly recite the limitations of, “determining that the execution time for at least a subset of the executions of the one or more queries exceeds a second threshold value”, and “wherein the computing operation is performed in response to determining that the execution time for at least a subset of the executions of the one or more queries exceeds the second threshold value”.
Allen teaches, wherein the operations further comprise: determining that the execution time for at least a subset of the executions of the one or more queries exceeds a second threshold value (see pp. [0015]; e.g., the reference of Allen serves as an enhancement to the teachings of Bestgen and Chau by utilizing sort cost estimation to improve response time during query execution, which determines execution times for one or more of a plurality of child task or parallel subtasks to be compared against a second established threshold to enable/disable an operation such as a “parallel sort” from being performed); 
wherein the computing operation is performed in response to determining that the execution time for at least a subset of the executions of the one or more queries exceeds the second threshold value (see pp. [0015]; e.g., the reference of Allen serves as an enhancement to the teachings of Bestgen and Chau by utilizing sort cost estimation to improve response time during query execution, which determines execution times for one or more of a plurality of child task or parallel subtasks to be compared against a second established threshold to enable/disable an operation such as a “parallel sort” from being performed). 
The combined references of Bestgen, Chau, and Allen are considered analogous art for being within the same field of endeavor, which is the generation and execution of database queries and improving response time for database query execution.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the incorporation of JOIN operations when optimizing database query executions, as taught by Allen, with the methods of Chau and Bestgen because a need exists for a manner of balancing response time against resource utilization to improve database query execution.  (Allen; [0006])

As for Claim 18, the reference of Bestgen provides for the generation and execution of database queries, and Chau teaches dynamic instrumentation of programs during runtime.
Bestgen and Chau do not appear to explicitly recite the limitations of, “determining a number of a subset of the executions of the one or more queries that exceed a second threshold value”, and “wherein the computing operation is performed based on the number of the subset of the executions of the one or more queries that exceed the second threshold value”.
Allen teaches, wherein the operations further comprise: determining a number of a subset of the executions of the one or more queries that exceed a second threshold value (see pp. [0015]; e.g., According to the cited paragraph of Allen, “...the internal estimate for number of sort pages is compared against a second threshold for the sort data size per parallel degree, i.e., per child task or parallel subtask, (step 36), e.g., 100 kB (kilobytes) per child task”, meaning that each child task or parallel subtask is taken into account and compared against a second established threshold to enable/disable an operation such as a “parallel sort” from being performed); 
wherein the computing operation is performed based on the number of the subset of the executions of the one or more queries that exceed the second threshold value (see pp. [0015]; e.g., According to the cited paragraph of Allen, “...the internal estimate for number of sort pages is compared against a second threshold for the sort data size per parallel degree, i.e., per child task or parallel subtask, (step 36), e.g., 100 kB (kilobytes) per child task”, meaning that each child task or parallel subtask is taken into account and compared against a second established threshold to enable/disable an operation such as a “parallel sort” from being performed). 
The combined references of Bestgen, Chau, and Allen are considered analogous art for being within the same field of endeavor, which is the generation and execution of database queries and improving response time for database query execution.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the incorporation of JOIN operations when optimizing database query executions, as taught by Allen, with the methods of Chau and Bestgen because a need exists for a manner of balancing response time against resource utilization to improve database query execution.  (Allen; [0006])

As for Claim 19, Bestgen teaches, “wherein the operations further comprise: responsive to the determining operation, retaining the cached (a) a result of the JOIN operation or (b) each of the at least two tables” (see Fig. 2; see pp. [0056]; e.g., the reference of Bestgen teaches of approximately concurrently updating historical data by the database management system, along with the returning of results to the requester, as a cost is further compared and inserted at an appropriate location in an array and environmental variables and imported variables of the just completed query is also saved in the one or more arrays.  As stated within this communication above, the reference of Bestgen, at least within paragraphs [0013] and [0029], teach of utilizing one or more databases containing one or more tables, each having a plurality of entries or records, and being associated with one or more auxiliary structures, such as a “plan cache”, characterizing the structure of the database and data therein, and is useful in executing queries against the database.  As stated within the cited paragraph [0029], “...Examples of auxiliary data structures include database indexes 205-206, materialized query table 207, histogram 208, and saved query objects 209-210, it being understood that other types of metadata may exist”.  Fig 2 illustrates at least two tables being utilized within the system) 
As for Claim 20, Bestgen teaches, “wherein determining the execution time for a first execution of the one or more queries comprises: determining a time period between transmitting a request to execute the one or more queries and receiving results from execution of the one or more queries” (see pp. [0039]; e.g., Bestgen, at least within the cited paragraph [0039], teaches of utilizing query historical performance statistics, including the number of times a query has been executed and a measure of the cumulative “cost” of execution, which may be any appropriate measure of the resources used and/or time consumed {i.e. interactive response times, number of CPU cycles}, reading on Applicant’s determining of a time period associated with the execution time of a particular query).

Response to Arguments
Applicant's arguments and amendments, with respect to at least Bestgen, Laethem, and Allen’s alleged failure to teach the subject matter of claims 1, 9 & 16 have been fully considered, and are persuasive in-part, as the Bestgen and Allen references have been maintained for their teachings, and the Laethem et al reference now being withdrawn from consideration due to Applicant’s convincing arguments, with updated rationale provided within this communication above.    
Upon further consideration and in direct response to Applicant’s arguments, a new ground of rejection for Claims 1-21 is made in view of Chau et al (USPG Pub No. 20150347263A1; Chau hereinafter), which addresses the deficiencies of the formerly used Laethem et al reference by reading on at least the “determining that the cumulative time for the plurality of executions of the particular query exceeds a first threshold value”, and “responsive to the determining operation: caching a resource...for a second period of time” limitations, rendering Applicant’s arguments in regards to the Laethem reference moot.


With respect to Applicant’s argument that:
	“Bestgen and Laethem are completely silent regarding a JOIN operation. Allen teaches comparison of sort data size estimates with a single example of a sequential access plan, where “Ta is joined to Tb via a sort merge join (SM)J), and the result of joining Ta to Tb is sorted according to a2 order. Assume that Ta requires sorting, Tb requires sorting, and the composite
table resulting from joining Ta to Tb requires sorting due to the ORDER BY clause.” [0020].

	However, this teaching from Allen still fails to teach or suggest that a sort merge join result, or table Ta and Tb used in the SMJ, are stored to cache, let alone that the result of the SMBJ, or table Ta and Tb, are stored to cache in response to determining that the cumulative execution time exceeds a threshold value.”


Examiner is not persuaded, and, as stated within the previous communication, maintains that the Allen reference continues to read on Applicant’s claimed limitations.  Cited paragraphs [0015-0020] teach of the utilizing of sort cost estimation to improve response time during query execution, which determines execution times for one or more of a plurality of child task or parallel subtasks to be compared against a second established threshold to enable/disable an operation such as a “parallel sort” from being performed, with an example provided within paragraph [0020] that teaches of objects being joined through a “sort merge join (SMJ)” operation, clearly providing for the execution of a “JOIN operation”.  The Allen reference has been utilized for providing an example within cited paragraph [0020] that teaches of objects being joined through at least a “sort merge join (SMJ)” operation, which reads on Applicant’s conditional limitation, and further provides teachings regarding the execution of both “single-table and multi-table parallel sort”, discussed within paragraph [0015].  Examiner contends that the Allen reference, in view of Bestgen and the newly applied Chau et al reference, provides permissible enhancements which read on Applicant’s claimed limitation, and satisfy the need to improve response time during query execution.         

 
Conclusion
The prior art made of reference and not relied upon is considered pertinent to Applicant’s disclosure.
*** Wholey III et al (USPG Pub No. 20170039245A1) teaches selecting queries for execution on a stream of real-time data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEEM HOFFLER whose telephone number is (571)270-1036. The examiner can normally be reached Monday-Friday: 10:00am-2:00pm; 6pm-10:00pm w/ flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 5712724241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156                                                                                                                                                                                                        
/RAHEEM HOFFLER/
Examiner
Art Unit 2156

								8/27/2022